Allowable Subject Matter
Claims 24-44 are allowed.
The following is an examiner’s statement of reasons for allowance
The instant invention features: system and method for managing mirroring data from a primary server to a secondary server having a secondary storage, comprising determining whether a processor utilization at a processor managing access to the secondary storage exceeds a utilization threshold.
Referenced prior art include:
US 2007/0168518 (McCabe et al) teaching methods, systems, and configured storage media are provided for flexible data mirroring.
US 2017/0046072 (Byrd et al) teaching systems and methods for an automatic dynamic adjustment of individual synchronization rates by adapting to changes in system workloads in order to avoid degradation of user-driven input/output (IO).
US 10,678,472 (Peake et al) teaching  computing device to communicate with a dispersed or distributed storage network (DSN) where the rate of data transfer is based on of the decrease of access frequency based determination that the change of the frequency of access rate is below a frequently accessed threshold.
B. W. Settlemyer and W. B. Ligon III, "A Technique for Lock-Less Mirroring in Parallel File Systems," 2008 Eighth IEEE International Symposium on Cluster Computing and the Grid (CCGRID), 2008, pp. 801-806.
However, none of the prior art of record teaches or renders obvious the features as recited in the claims, specifically:


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/             Primary Examiner, Art Unit 2136